United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2158
Issued: March 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal from an August 12, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
further merit review. As more than 180 days elapsed from the last merit decision of August 2,
2012 to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 6, 2011 appellant, then a 47-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that his back condition was caused or aggravated by factors
1

5 U.S.C. § 8101 et seq.

of his employment which included constant lifting, bending, stooping and other carrier duties.
He indicated that he became aware of his condition on November 1, 2003 and realized it was
caused or aggravated by factors of his employment on November 20, 2011. Appellant submitted
a December 6, 2011 statement describing his employment duties, a copy of his position
description, a December 6, 2011 report from Dr. Jonathan Carmouche, a Board-certified
orthopedic surgeon, and x-ray results dated December 6, 2011.
By letter dated February 3, 2012, OWCP advised appellant of the deficiencies in the
evidence and requested that he submit a medical report which contained a physician’s wellrationalized opinion supported by objective evidence as to how his employment activities
caused, contributed to or aggravated any diagnosed condition(s).
Appellant submitted additional medical reports which included a January 5, 2012 report
from Dr. Murray E. Joiner, a Board-certified physiatrist, January 13, 2012 electromylogram and
nerve conduction velocity studies and fluoroscopic procedure reports dated January 12
and 26, 2012.
By decision dated April 9, 2012, OWCP denied the claim on the grounds that the medical
evidence did not establish that appellant sustained an injury that was causally related to his
employment duties.
On May 7, 2012 appellant requested a review of the written record before an OWCP
hearing representative. In a May 8, 2012 statement, he described his employment injuries
sustained and alleged that those accidents also worsened his condition. Appellant noted that his
doctor had placed him on light duty. However, the employing establishment did not put him on
light duty but, instead, issued a letter of removal. No additional evidence was submitted.
On June 7, 2012 OWCP provided a copy of appellant’s May 8, 2012 statement to the
employing establishment and requested comments or a response within 20 days. However, no
response was received from the employing establishment.
By decision dated August 2, 2012, an OWCP hearing representative affirmed the April 9,
2012 denial of appellant’s claim.
In a September 27, 2012 letter, appellant requested reconsideration. He advised that he
was forwarding copies of two doctor reports which he believed should satisfy the requirement for
causal relationship between his position as a city mail carrier and his injury. However, no
medical evidence was received.
By decision dated August 12, 2013, OWCP denied appellant’s request for reconsideration
without reviewing the merits of the case.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
OWCP denied appellant’s claim as it found that the medical evidence did not establish
that appellant sustained a medical condition causally related to the accepted factors of his federal
employment. On appeal, appellant asserts his belief that his entire medical record was not
considered and makes various arguments that address the merits of his case. However, the last
merit decision in this case was issued on August 2, 2012 at which time OWCP determined that
none of the medical reports of record were sufficient to meet his burden of proof in establishing
that his medical conditions are causally related to specific factors of his employment. As
previously stated, this decision was issued over 180 days prior to the filing of this appeal and,
accordingly, the Board does not have jurisdiction to review the merits of the case.6 The only
issue before the Board is whether OWCP properly denied appellant’s reconsideration request.
In his letter requesting reconsideration, appellant did not allege or show that OWCP
erroneously applied or interpreted a specific point of law or advance a relevant new argument not
previously considered. Consequently, he was not entitled to a review of the merits based on the
first and second above-noted requirements under 20 C.F.R. § 10.606(b)(2).
In support of his reconsideration request, appellant alleged that he was submitting
additional documentation from physicians which support causal relationship. However, he did
not identify the physicians, or the date of the reports and no additional evidence was submitted
into the record. Thus, appellant did not submit relevant and pertinent new evidence not
previously considered by OWCP and is not entitled to a review of the merits based on the third
requirement under 20 C.F.R. § 10.606(b)(2).

2

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Id. at § 501.3(e).

3

Because appellant did not show that OWCP erroneously interpreted a specific point of
law, advance a relevant legal argument not previously considered or submit relevant and
pertinent new evidence not previously considered by OWCP, it did not abuse its discretion in
denying appellant’s request for reconsideration.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under 5
U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review evidence for the first time
on appeal. 20 C.F.R. § 501.2(c).

4

